Citation Nr: 0737455	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-28 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.  

2. Entitlement to nonservice-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan.  

INTRODUCTION

The veteran served on active duty from November 1937 to 
November 1941.  He died on 1993.  The appellant is the 
surviving spouse. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in November 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND 

In a rating decision in March 1993, the RO denied service 
connection for the cause of the veteran's death.  At the time 
of the veteran's death, the service-connected disabilities 
were degenerative changes of the lumbar spine and residuals 
of an ununited fracture of the left tibia and fibula.  

The death certificate lists cerebrovascular accident as the 
cause of death and atherosclerotic peripheral vascular 
disease as the underlying cause of death with hypertension 
and smoking as significant conditions contributing to death.  

In November 2004, the appellant applied to reopen the claim 
of service connection for the cause of the veteran's death. 

Also, after the last supplemental statement of the case in 
September 2005, the United States Court of Appeals for 
Veterans Claims has held that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought. Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

And in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
held that in a claim for dependency and indemnity 
compensation, including a claim of service connection for the 
cause of the veteran's death, notice under 38 U.S.C.A. § 
5103(a) must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death, (2) an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected.  

To ensure procedural due process, the case is remanded for 
the following action.

1. Provide the appellant with notice of 
the new VCCA requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and of 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007). 

The VCAA notice should include a (1) a 
statement that the veteran was 
service-connected for back and leg 
disabilities at the time of his death, 
(2) an explanation of the evidence and 
information required to substantiate the 
claim of cause of death based on the 
service-connected disabilities, that is, 
a service-connected disability caused or 
contributed to the cause of the 
veteran's death, and (3) an explanation 
of the evidence and information required 
to substantiate the claim based on any 
condition not yet service connected, 
that is, cerebrovascular accident, 
atherosclerotic peripheral vascular 
disease, or hypertension as shown on the 
death certificate.  

3. After the above development is 
completed, adjudicate the appellant's 
claims.  If any benefit sought on appeal 
is denied, furnish the appellant a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


